Exhibit 10.2

May 13, 2020

GigCapital3, Inc.

1731 Embarcadero Rd., Suite 200

Palo Alto, CA 94303

Nomura Securities International, Inc.

Worldwide Plaza

309 West 49th Street

Oppenheimer & Co. Inc.

85 Broad Street

New York, New York 10004

Re: Initial Public Offering

Ladies and Gentlemen:

This letter agreement (this “Letter Agreement”) is being delivered to you in
accordance with the Underwriting Agreement (the “Underwriting Agreement”)
entered into by and between GigCapital3, Inc., a Delaware corporation (the
“Company”), and Nomura Securities International, Inc. and Oppenheimer & Co.
Inc., as representatives (the “Representatives”) of the several underwriters
named therein (the “Underwriters”), relating to an underwritten initial public
offering (the “IPO”) of 20,000,000 units (the “Initial Units”) of the Company,
and up to an additional 3,000,000 units (together with the Initial Units, the
“Units”) in the event that the Underwriters’ 45-day over-allotment option is
exercised in full or in part, each Unit consisting of one share of the Company’s
common stock, par value $0.0001 per share (“Common Stock” and such shares
included in the Units, the “Offering Shares”), and three-fourths of one
redeemable warrant to purchase one share of Common Stock at a price of $11.50
per share, subject to adjustment (the warrants included in the Units sold, the
“Offering Warrants”). Capitalized terms used herein but not defined in context
are defined in paragraph 12 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned individuals, being an executive officer or
director of the Company and signing this Letter Agreement in his or her personal
capacity and not on behalf of the Company, hereby agrees with the Company and
the Underwriters as follows:

1. With respect to stockholder votes and associated conversion rights,

(a) if the Company solicits stockholder approval of a Business Combination via a
proxy solicitation, then the undersigned will vote all shares of then
outstanding Common Stock beneficially owned by him/her in favor of such Business
Combination; provided, that (i) the undersigned acknowledges and agrees that
prior to entering into a Business Combination with a target business that is
affiliated with any Insiders, such transaction must be approved by a majority of
the Company’s disinterested independent directors and the Company must obtain an
opinion from an independent investment banking firm, or another independent
entity that commonly renders valuation opinions on the type of target business
the Company is seeking to acquire, that such Business Combination is fair to the
Company’s unaffiliated stockholders from a financial point of view, and (ii) no
Insider will be entitled to receive or accept a finder’s fee or any other
compensation in the event such Insider originates a Business Combination;

(b) the undersigned hereby agrees not to propose for a stockholder approval any
amendment to the Amended and Restated Certificate of Incorporation that would
(i) affect the substance or timing of the Company’s obligation to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within 18 months of the closing of the IPO, or (ii) alter its provisions
relating to the Company’s pre-Business Combination activity or the related
stockholders’ rights prior to the consummation of such Business Combination,
unless, in each

 

1



--------------------------------------------------------------------------------

case, the Company provides the holders of any Offering Shares with the
opportunity to redeem their Offering Shares upon the approval of any such
amendment. Such redemption must be at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account including interest
(which interest shall be net of franchise and income taxes payable by the
Company), divided by the number of then outstanding Offering Shares; and

(c) the undersigned will not redeem any shares of Common Stock beneficially
owned by him/her in connection with a solicitation for stockholder approval
described in either of clauses (a) or (b) above, or sell any such shares of
Common Stock in a tender offer undertaken by the Company in connection with a
Business Combination.

2. If the Company fails to consummate a Business Combination within 18 months of
the completion of the IPO, or such other time period as may be set forth in the
Amended and Restated Certificate of Incorporation, the undersigned will cause
the Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible, but not more than 10 business days
thereafter, redeem the Offering Shares at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest earned on the Trust Account (which interest shall be net of taxes
payable by the Company and up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish the holders’ rights as stockholders
(including the right to receive further liquidation distributions, if any), and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in the cases of clauses (ii) and
(iii) to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law.

3. The undersigned hereby waives any and all right, title, interest or claim of
any kind the undersigned may have in the future in or to any distribution of the
Trust Account and any remaining assets of the Company as a result of, or arising
out of, any contracts or agreements with the Company and will not seek recourse
against the Trust Account for any reason whatsoever; provided, that the
foregoing waiver shall not apply with respect to liquidating distributions from
the Trust Account made in connection with any Offering Shares purchased by the
undersigned or its Affiliates during the IPO or on the open market after the
completion of the IPO if the Company fails to complete a Business Combination
within 18 months of the completion of the IPO. The undersigned acknowledges and
agrees that there will be no distribution from the Trust Account with respect to
any of the Offering Warrants, all rights of which will terminate upon the
Company’s liquidation.

4. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations,

(a) the undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business in the technology, media
and telecommunications industry that has a fair market value of at least 80% of
the assets held in the Trust Account (excluding the deferred underwriting
commissions and any taxes payable on interest earned), subject
to any pre-existing fiduciary or contractual obligations the undersigned might
have; and

(b) the undersigned hereby acknowledges and agrees that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this Letter Agreement, (ii) monetary
damages may not be an adequate remedy for such breach, and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

5. None of the undersigned or any of their Affiliates will be entitled to
receive, and none of them may accept, any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination, except for the following:

(a) GigAcquisitions3, LLC, a Delaware limited liability company (“Sponsor”), an
Affiliate of Dr. Katz, and its Affiliates may receive compensation for
administrative services and office space, as provided for under that certain
Administrative Services Agreement, dated as of February 14, 2020, between the
Company and GigFounders, LLC;

 

2



--------------------------------------------------------------------------------

(b) Sponsor may receive amounts due under that certain promissory note in the
aggregate principal amount of $100,000, dated as of February 13, 2020, issued by
the Company in favor of Sponsor;

(c) Mr. Weightman may receive compensation for her services as Chief Financial
Officer of the Company, as provided for under that certain Strategic Services
Agreement and Confidential Information and Invention Assignment Agreement with
the Company dated as of February 14, 2020;

(d) each of Messrs. Betti-Berutto, Wang and Weightman each may receive 5,000
shares of Common Stock (the “Insider Shares”) as consideration for of the future
services as Hardware Chief Technical Officer, Software Chief Technical Officer,
and Vice President and Chief Financial Officer, respectively; and

(e) any of the undersigned and their Affiliates may receive
reimbursement of out-of-pocket expenses incurred by them in connection with
certain activities on behalf of the Company, such as identifying and
investigating possible business targets and business combinations, as well as
advisory fees to directors pertaining to board committee service and
extraordinary administrative and analytical services, and repayment upon
consummation of a Business Combination of any loans which may be made by them or
by their Affiliates to finance transaction costs in connection with an intended
Business Combination. While the terms of any such loans have not been determined
nor have any written agreements been executed with respect thereto, it is
acknowledged and agreed that up to $1,500,000 of any such loans may be
convertible into units of the post-business combination entity at a price of
$10.00 per unit at the option of the lender.

6. The undersigned agrees to continue to serve in his or her current capacity as
an executive officer and/or director of the Company until the earlier of the
consummation by the Company of a Business Combination or its liquidation. The
biographical information of the undersigned previously furnished to the Company
and the Representatives is true and accurate in all respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401
of Regulation S-K, promulgated under the Securities Act. The undersigned’s FINRA
Questionnaire previously furnished to the Company and the Representative is also
true and accurate in all respects.

7. The undersigned represents and warrants that (i) he or she is not subject to,
or a respondent in, any legal action for
any injunction, cease-and-desist order, or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction; (ii) he or she has never been convicted of or pleaded guilty to
any crime involving any fraud, relating to any financial transaction or handling
of funds of another person, or pertaining to any dealings in any securities and
he or she is not currently a defendant in any such criminal proceeding; and
(iii) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association, or had a securities or
commodities license or registration denied, suspended or revoked.

8. The undersigned agrees that he or she shall not Transfer (as defined below)
any Insider Shares of the Company held by him or her or by his or her Affiliates
until the earlier of (i) twelve months after the completion of a Business
Combination or (ii) the date on which, subsequent to a Business Combination,
(x) the last sale price of the Common Stock equals or exceeds $12.50 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days
within any 30-trading day period commencing at least 90 days after a Business
Combination, or (y) the Company completes a liquidation, merger, stock exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property (the “Lock-up Period”). Notwithstanding the foregoing,
during the Lock-up Period, Transfers of Insider Shares are permitted to be made
(a) amongst Sponsor and its Affiliates, to the Company’s executive officers or
directors, or to any Affiliate or family member of any of the Company’s
executive officers or directors; (b) in the case of an entity, as a distribution
to its partners, stockholders or members upon its liquidation; (c) in the case
of an individual, (1) by bona fide gift to such person’s immediate family or to
a trust, the beneficiary of which is a member of such person’s immediate family,
an Affiliate of such person or to a charitable organization, (2) by virtue of
the laws of descent and distribution upon death of such person, (3) pursuant to
a qualified domestic relations order; (d) by certain pledges to secure
obligations incurred in connection with purchases of the Company’s securities;
(e) through private sales or transfers made in connection with the consummation
of a Business Combination at prices no greater than the price at which such
securities were originally purchased; (f) in the case of an Underwriter, to such
Underwriter’s Affiliates or any entity controlled by such Underwriter; or (g) to

 

3



--------------------------------------------------------------------------------

the Company for no value for cancellation in connection with the consummation of
a Business Combination; provided, that, in each such case (except clause (g)),
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions and the other terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the Transfer.

9. Notwithstanding the foregoing paragraph 8, each of the undersigned agrees
that during the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, none of them nor any of their
Affiliates, may, without the prior written approval of the Underwriters, offer,
sell, contract to sell, pledge, or otherwise dispose of, directly or indirectly,
or hedge the Company’s Units, warrants, shares of Common Stock or any other
securities convertible into or exchangeable or exercisable for shares of Common
Stock. The foregoing sentence shall not apply to the registration of the offer
and sale of Units contemplated by the Underwriting Agreement and the sale of the
Units to the Underwriters.

10. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as an
executive officer and/or director of the Company.

11. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him or her arising out of or relating in
any way to this Letter Agreement (a “Proceeding”) shall be brought and enforced
in the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum, and
(iii) irrevocably agrees to appoint Crowell & Moring LLP as agent for the
service of process in the State of New York to receive, for the undersigned and
on his or her behalf, service of process in any Proceeding. If for any reason
such agent is unable to act as such, the undersigned will promptly notify the
Company and the Representative and appoint a substitute agent acceptable to each
of the Company and the Representative within 30 days and nothing in this Letter
Agreement will affect the right of either party to serve process in any other
manner permitted by law.

12. As used herein, (i) “Affiliate” has the meaning set forth in Rule 144(a)(1)
under the Securities Act; (ii) “Amended and Restated Certificate of
Incorporation” refers to the Amended and Restated Certificate of Incorporation
of the Company, as filed with the Secretary of State of the State of Delaware,
as the same may be amended from time to time; (iii) a “Business Combination”
shall mean a merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (iv) “Exchange Act” means the Securities
Exchange Act of 1934, as amended; (v) “Insiders” means all executive officers
and directors of the Company immediately prior to the IPO, as well as Sponsor
and any of its Affiliates; (vi) the “Registration Statement” shall mean the
Registration Statement on Form S-1 (Registration No. 333-236626) filed by the
Company with the SEC in connection with the IPO, as the same may be amended or
supplemented; (vii) the “Securities Act” means the Securities Act of 1933, as
amended; (viii) the “SEC” means the United States Securities and Exchange
Commission; (ix) “Transfer” means (a) the sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder with respect to any security, (b) the entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) the public
announcement of any intention to effect any transaction specified in clause
(a) or (b); and (x) “Trust Account” means the trust account into which a portion
of the net proceeds of the Company’s IPO will be deposited.

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

4



--------------------------------------------------------------------------------

14. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

15. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the Company’s consummation of a
Business Combination, or (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

16. This Letter Agreement may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument. The words “execution,” signed,”
“signature,” and words of like import in this Letter Agreement shall include
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

Very truly yours,

/s/ Dr. Avi S. Katz

Dr. Avi S. Katz, Chairman of the Board,

President, Chief Executive Officer, and

Secretary of GigCapital3, Inc.

/s/ Brad Weightman

Brad Weightman Chief Financial Officer of GigCapital3, Inc.

/s/ John Mikulsky

John Mikulsky, Director of GigCapital3 Inc.

/s/ Neil Miotto

Neil Miotto, Director of GigCapital3, Inc.

/s/ Andrea Betti-Berutto

Andrea Betti-Berutto, Director of GigCapital3, Inc.

/s/ Raluca Dinu

Raluca Dinu, Director of GigCapital3, Inc.

/s/ Peter Wang

Peter Wang, Director of GigCapital3, Inc.

 

Accepted and agreed this 13th day of May, 2020. GIGCAPITAL3, INC.

/s/ Dr. Avi S. Katz

Dr. Avi S. Katz, Chairman of the Board

and Chief Executive Officer

NOMURA SECURITIES INTERNATIONAL, INC.

/s/ Bryan P. Finkel

By: Bryan P. Finkel

Title: Managing Director

OPPENHEIMER & CO. INC.

/s/ Lewis Silberman

By: Lewis Silberman

Title: Managing Director

Signature page to Insider Letter (Executive Officers and Directors)

 

6